El Juez Asociado Se. MacLeaky
emitió la siguiente opinión del Tribunal:
El presente caso es un recurso de apelación interpuesto por Antonio Torres contra una resolución del Hon. Sr. Juez Soto Nussa, de la Corte de Distrito de Ponce, que declaró sin lugar la excarcelación del prisionero Torres, solicitada por medio de auto de habeas corpus.
La solicitud se funda en las razones siguientes que se ex-presan en la misma:
1?- — Que su representado fué acusado por liurto de mayor cuantía, cuyo j uicio el Tribunal mandó suspender suponiendo que el hecho constituía el delito de abuso de confianza.
2? — Que el Tribunal ordenó al representante del Ministerio Fiscal, for-mulara nueva acusación contra su representado por el delito de abuso de confianza.
3? — Que el artículo 148 del Código de Enjuiciamiento Criminal dispone» que dicha nueva acusación debe ser presentada dentro del improrrogable término de quince días, y no presentada ésta deberá el Tribunal disponer se absuelva al acusado.
' 4? • — ■ Que han transcurrido esos quince días, sin que el Fiscal haya pre-sentado dicha nueva acusación, ni el Tribunal haber concedido prórroga para presentarla.
El Juez denegó la excarcelación del prisionero por las siguientes razones:
1?- — En primer término es preciso tener muy en cuenta la naturaleza legal del beneficio concedido por la ley vigente bajo la denominación de habeas corpus en consonancia con su origen histórico, á fin de afirmar una vez más la doctrina jurídica corriente en los Tribunales de Justicia y evitar de este modo que lo que en sí no es más que un beneficio ó privilegio, se convierta en un medio especioso, para eludir unas veces la prisión legal y justa de una persona ó para burlar la acción de la justicia, colocando al presunto reo fuera del alcance de las responsabilidades penales, logrando su impunidad contra el interés social que pide sea perseguido el delito y casti-gado todo delincuente.
*5522? — Así el habeas corpus es, como se lia dicho, un. beneficio establecido por la ley de procedimientos criminales de acuerdo con la Constitución para garantir la libertad del ciudadano que no-puede ser restringida ni cercenada si no en los límites - extrictamente prevenidos en las leyes penales, un recurso extraordinario que estas mismas leyes acuerdan á favor de cualquiera persona á quien se haya privado de su libertad individual de un modo injusto, ilegal ó indebido, y cuyo recurso solo puede y debe ejercitarse en defecto ó á falta de otros recursos ó medios ordinarios para obtener la libertad de dicha persona.
3? — La cuestión legal por tanto es en este caso concreto determinar si el peticionario ha podido utilizar algún recurso ordinario para obtener la libertad sin necesidad de acudir al extraordinario del habeas corpus y caso afirmativo, si lo utilizó sin resultado alguno favorable para él, agotando así la vía de los recursos ó remedios legales ordinarios.
4? — Es indudable por ser de evidencia, que el solicitante no ha agotado la vía de los recursos ordinarios y corrientes, puesto que no ha utilizado ó por lo menos no existe prueba alguna de haberlo ejercitado en su favor, el que virtualmente le concede el mismo articulo 148 de la Ley de Enjuicia-miento Criminal y en el que fundamentó su petición de habeas corpus, puesto que imponiendo ese mismo artículo citado á los Tribunales que conocen de 'la causa, y por tanto qy.e son los únicos que tienen potestad jurisdiccional y competencia para ello, el deber, esto es, la obligación formal de absolver á la persona indicada de delincuencia, cuando habiendo ordenado aquellos al Fiscal la presentación de una nueva acusación, ha dejado éste transcurrir el plazo de quince días sin haberlo verificado y sin que dicho Tribnnal hubiese hecho uso de esa facultad que implica desde luego un recurso ordinario como consecuencia natural de la propia situación del solicitante dentro del procedi-miento, es claro como la luz meridiana que dejó de valerse del medio legal usual y corriente para obtener la libertad.
5? — Por otra parte, el único punto de partida para dar viabilidad al recurso de habeas corpus en este caso, hubiera sido la declaración formal hecha por el Tribunal que conoce de la causa negatoria de la absolución como demostrativa de haberse agotado todos los recursos ordinarios y cómo esta prueba no existe, de aquí que el habeas corpus se haya ejercitado prema-turamente ; si á esta argumentación se añade que la competencia del Juez único en este caso, solo alcanza á conocer extrictamente del habeas corpus sin que pueda extenderse á otras materias que la ley reserva á la jurisdicción más amplia de los Tribunales de Distrito en la forma y modo como están organizados en la Orden General No. 118 de acuerdo con el Bill Eoraker, se comprenderá sin .esfuerzo la razón legal que abona la desestimación que se ha hecho del habeas corpus solicitado por la representación del preso Antonio Torres.
*5546? — Además y en. términos generales, el mero hecho de no presentar el Fiscal la nueva acusación dentro del plazo de quince días, solo implica en todo caso una infracción de las reglas del procedimiento, y es sabido según declaración de esta Corte, confirmada por la Suprema, que cualquiera sean las irregularidades procesales, no pueden ser consideradas en diligencias de habeas corpus.
El objeto del gran auto de habeas corpus, dice un autor eminente, es como sigue :
“ Su objeto es librar de detención ilegal, no castigar al demandado 6 servir como reparación de su detención ilegal. La concesión del habeas corpus no es un acto meramente ministerial, sino judicial; y puede expedirse en los pleitos civiles, así como en las causas criminales; pero es preciso que se demuestre razón probable por la cual deba expedirse. Este auto es el remedio para toda detención ilegal. Se sigue por los procedimientos ordina-rios, y la determinación del Tribunal, ó del Juez, sobre los hechos, tiene el efecto de un veredicto de jurado. No fue dado para juzgar de nuevo cues-tiones de hecho, ó para revisar los procedimientos de un juicio legal. No puede emplearse en sustitución de un recurso de apelación, ó de un recurso por causa de error ó certiorari Errores ó irregularidades en el procedi-miento, que no envuelvan cuestiones de jurisdicción, no pueden revisarse por habeas corpus. Church on Habeas Corpus sección 87.
Esta opinión ha sido aprobada por muchos de los altos. Tribunales de última instancia en los Estados Unidos, j es sin duda una buena doctrina. La persona acusada tiene derecho á todo el beneficio de la sección 148 del Código de Enjuiciamiento Criminal, la que dice así:
“ Artículo 148. — Si el Tribunal dispusiera que se formule nueva acusa-ción, y se hallare bajo custodia el acusado, deberá éste continuar preso, á no ser que se le admitiera fianza; si ya hubiera prestado fianza personal ó pecuniaria para responder de su comparecencia á contestar la nueva acu-sación, y dentro de los quince días no se presentára ésta, deberá el Tribunal disponer que se le absuelva, á no ser que por razón especial extendiera el plazo dentro del cual haya de presentarse la acusación.
Pero esta sección no quiere decir que, si por cualquiera razón ocurriese que después del término de quince días de haber la Corte ordenado que se presentase la nueva acusa-ción, no se presenta la misma, la Corte deba en el acto, sin considerar objeción alguna, disponer que se absuelva al *556acusado. El Tribunal, ó los Jueces que conocen de la causa, pueden hacer uso de un poder discrecional, y si no se ejercita dentro del término indicado por este estatuto, puede ejercitarse tan pronto como sobre el asunto se les llame la atención, ó el despacho de los negocios lo permita. El estatuto no dice que el Tribunal deba extender el plazo antes de vencer el término de quince días. Tales estatutos no deben interpretarse tan extrictamente. Por supuesto, de tal poder discrecional nunca debe abusarse por la Corte, sino que debe usarse de él en interés de la justicia y en compasión del acusado. Los derechos del Pueblo, así como los del acusado deben ser bien cuidados. Nosotros creemos que tal ha sido el criterio del Juez de Distrito en el caso que ante nos pende en apelación. No fué necesario en esta causa solicitar el auto de habeas corpus para obtener la libertad, si es que el solicitante debe obtenerla. Lo que éste debió hacer, atendidas las circunstancias, fué presentar una moción al Tribunal ante el- cual había sido acusado, y citar la sección bajo la cual alegaba debía tomarse acción. Cuando un remedio tan claro está al alcance del detenido, es un abuso el pedir á los Jueces de la Corte el auto de habeas corpus, para que se le ponga en libertad. La sección 483 del Código de Enjuiciamiento Crimina! dice que el detenido puede absolverse en cualquiera de los siguientes casos; y entre éstos se encuentra el segundo que á la letra dice:
“Cuando siendo legal en su origen el arresto, ha tenido lugar después alguna acción, omisión, ó suceso por el cual la persona arrestada se haya hecho acreedora á su excarcelación”.
Este estatuto no impone como deber imperativo, á la Corte, ó al Juez, el absolver al detenido, pues el uso de la palabra “puede”, revela que lo deja á la sana discreción judicial, la que, por supuesto, ha de ejercitarse siempre armonizando los intereses de la sociedad y los derechos de la libertad individual. Si para cumplir literalmente con la sección 148 del Código de Enjuiciamiento Criminal, el Juez se creyó obligado á excarcelar al detenido, sería su deber *558como magistrado, expedir en el acto una orden para su retención, y volver á ponerlo preso antes de que se retirara de su presencia. Por que, pues, no volver á enviarlo de una vez á la cárcel, sin apelar á engaños ó rodeos impropios de la autoridad judicial?. El método recto es sin duda el mejor. No todo defecto pequeño de procedimiento, ó negli-gencia de un oficial, bien por mucho trabajo, bien por otra causa cualquiera, autorizará la expedición del auto de habeas corpus ó justificará la excarcelación de un preso por el Juez. Si el solicitante es culpable de una ofensa, ó si hay buena razón para creerlo, *y debería detenerse para el juicio, deber es de la Corte ó del Juez que conoce de los procedimientos de habeas corpus, reenviarlo á la custodia. No debe permi-tirse que abuse de los derechos obtenidos por este gran remedio, con virtiéndolo en instrumento para burlar la justi-cia, cuando es un escudo para la inocencia. El Tribunal Supremo de los Estados Unidos tomó este punto de vista en un caso célebre de habeas corpus, y emplea lenguaje como el siguiente:
“ Un auto de 7ix6eas corpus no es como un proceso para recobrar daños por un arresto ilegal, ó detención, sino qne su objeto es determinar si el preso puede ser detenido bajo custodia legalmente; y si se demuestra razón suficiente para su detención por el gobierno, no debe absolvérsele por defectos en el arresto ó auto de detención original.” Citando Ex parte Bollman & Swartwout, 4 Cranch, 75, 114, 125; Coleman Tennessee, 97 U. S. 509, 519; United States v. McBratney, 104 U. S. 621, 624; Kelley v. Thomas, 15 Gray, 1902; The King v. Marks, 3 East, 157; Shuttleworth’s case, 8 Q. B. 651. Véase Nishimura Ekiu v. United States, 142 U. S. 651.
Seguramente que el preso Torres fué propiamente dete-nido para el juicio bajo el cargo de hurto de mayor cuantía, que fué presentado contra el mismo por el Fiscal. La acción pues, del Juez de la Corte de Distrito de Ponce, al denegarle al preso la libertad, de acuerdo con su solicitud concuerda extrictamente con la ley aplicable á este caso y su acción debe confirmarse- La sentencia de este Tribunal será con-forme con lo que se deja expuesto.

Confirmada.

*560■ Jueces concurrentes: Sres. Presidente, Quiñones y Aso-ciados, Hernández, y Sulzbacher.
El Juez Asociado Sr. Figueras no formó Tribunal en la vista de este caso.